DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application
This action is in reply to the reply filed September 20, 2022 (hereinafter “Reply”).
Claims 1, 2, 10, 11, and 16 are amended.
Claims 19 and 20 are cancelled.
Claims 1-18, 21, and 22 are pending.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 is rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 22 recites “wherein the distribution algorithm selectively distributes advertisements to a plurality of mobile devices to prevent over delivery of advertisements and to maximize click-through-rates.” However, the specification does not disclose or provide support for an algorithm that can “maximize click-through rates” because such an algorithm does not appear to be disclosed. Further, it is unclear as to what algorithm could prospectively guarantee the occurrence of maximizing click-through-rates when this metric depends on end-user behavior. Accordingly, the specification fails to provide an adequate disclosure of these claim features to satisfy the written description requirements of pre-AIA  35 U.S.C. § 112, first paragraph.
For examination purposes, the expression “to maximize click-through-rates” will be interpreted as language specifying an intended result of the claim that is not accorded patentable weight. See M.P.E.P. § 2111.04.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18, 21, and 22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Macaluso (U.S. Pub. No. 2013/0232008 A1) in view of Klein (U.S. Pub. No. 2011/0029670 A1).

Claims 1, 11, and 16: Macaluso, as shown, discloses the following limitations:
caching the advertisement data in a memory of a mobile device, wherein the advertisement data is associated with a hard limit that determines an expiration of the advertisement data (see at least ¶ [0025]: FIG. 2 is a block diagram of a mobile phone 200 that may be used in connection with the described techniques. The mobile phone 200 includes a transceiver 205 connected to an antenna 210 for communicating voice and data to and from a remote server, wireline telephone connection, and/or another mobile device through a wireless communication system in accordance with conventional techniques. A memory 225 may store additional, less vital information, such as applications that may be loaded into the mobile phone 200, including an application for displaying advertisements on the mobile phone 200. In addition, a cache containing one or more advertisements may be stored in the memory 225. Both the memory 225 and the storage medium 220 are connected to the processor 215. The processor 215 may operate in accordance with software, applications, or other instructions stored in the memory 225 and/or the storage medium 220; see also at least ¶ [0032]: the advertising application may also manage and maintain a cache of one or more advertisements. In addition to a cache of downloadable advertisements, the advertising application may include a default advertisement that is never deleted. The advertising application may track the respective advertisements’ lifetimes. For example, it may be desirable for advertisements to have a specified expiration date and time and/or a specified number of times to be displayed—i.e., hard limit; see also at least ¶ [0035]: during the display of the selected advertisement and/or the underlying data communication, a determination may be made as to whether the selected advertisement (and/or any other advertisements in the advertisement cache) has expired (step 530). Each advertisement may have an associated expiration date and time that is assigned to and downloaded with the advertisement; Examiner notes that any point at which an advertisement expires and should not be shown is a hard limit; see also at least ¶¶ [0034]-[0037] and FIG. 5); 
determining a soft limit for the advertisement data […], wherein the soft limit triggers when the mobile device begins to fetch, cache, or a combination thereof additional advertisement data to the memory (see at least ¶ [0035]: even if the current advertisement has not expired, there may be instances in which it may be desirable to download a new advertisement. Accordingly, a determination may be made as to whether a new advertisement should be downloaded—i.e., whether the soft limit is triggered—(step 540). If so, a new advertisement may be requested (step 535). If not, the process 500 may wait for the next data communication request; see also at least ¶ [0032]: For example, it may be desirable for advertisements to have a specified expiration date and time and/or a specified number of times to be displayed. The advertising application may also keep track of statistics relating to the advertisement, such as the number of times displayed and frequency of display. Once the expiration date is reached or the advertisement has been displayed the specified number of times, the advertising application may negotiate with a server that stores a library of advertisements to obtain a new advertisement to replace the expired advertisement. This provides an example in which the trigger—i.e., soft limit—is a number of times the advertising had been displayed; see also at least ¶¶ [0034]-[0037] and FIG. 5);
during a period of time between the soft limit and the hard limit, transmitting a request for the additional advertisement data over a communication network (see at least ¶ [0035]: even if the current advertisement has not expired, there may be instances in which it may be desirable to download a new advertisement. Accordingly, a determination may be made as to whether a new advertisement should be downloaded—i.e., whether the soft limit is triggered—(step 540). If so, a new advertisement may be requested (step 535). If not, the process 500 may wait for the next data communication request; see also at least ¶¶ [0034]-[0037] and FIG. 5; and
serving advertisements on a user interface of the mobile device on-line and off-line based on the soft limit and the hard limit (see at least ¶ [0035]: even if the current advertisement has not expired, there may be instances in which it may be desirable to download a new advertisement. Accordingly, a determination may be made as to whether a new advertisement should be downloaded—i.e., whether the soft limit is triggered—(step 540). If so, a new advertisement may be requested (step 535). If not, the process 500 may wait for the next data communication request; see also at least ¶ [0032]: For example, it may be desirable for advertisements to have a specified expiration date and time and/or a specified number of times to be displayed. The advertising application may also keep track of statistics relating to the advertisement, such as the number of times displayed and frequency of display. Once the expiration date is reached or the advertisement has been displayed the specified number of times, the advertising application may negotiate with a server that stores a library of advertisements to obtain a new advertisement to replace the expired advertisement. This provides an example in which the trigger—i.e., soft limit—is a number of times the advertising had been displayed; see also at least ¶¶ [0034]-[0037] and FIG. 5; see also at least ¶ [0034]: if one or more advertisements are available in the advertisement cache, a particular advertisement may be selected from the available advertisements in accordance with any desired selection criteria. The selected advertisement is displayed or otherwise presented (step 525). That is, other advertisements in the cache—i.e., another advertisement—can be displayed instead of a previous, non-expired advertisement when going through a second pass of the loop in FIG. 5; see also at least ¶ [0023]: more than one advertisement may be stored so that a rotation of several different advertisements can be presented to a user of the mobile device; see also at least ¶¶ [0039]-[0047], which disclose opening and closing connection sockets—i.e., being online and offline—and occurs during the display of the advertisements).
Macaluso disclose various computer architectures for implementing the features addressed above (see at least ¶¶ [0008], [0025]-[0026], [0032], and [0084]).

Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
determining a battery status of the mobile device, a communication technology to be used by the mobile device, or a combination thereof (see at least ¶ [0019]: the state component 214, when executed by the processor 204, causes the processor 204 to monitor or assess user interaction, activity, behavior, or patterns with the computing device 102; see also at least ¶ [0020]: the connection component 216, when executed by the processor 204, causes the processor 204 to predict a network access event based on the received location information 208 and the monitored user interaction. The network access event includes any change in network access or ability of the computing device 102 to access the network 108. Exemplary network access events include a loss of network access, discovery of a network access point, a change in bandwidth, and a change in network service providers; see also at least ¶¶ [0023]-[0027] and [0033]-[0035]); 
determining a soft limit for the advertisement data based on the battery status, the communication technology, or a combination thereof (see at least ¶ [0023]: based on the predicted network event, the application programs 103 communicate with the network 108 or content providers 104 to adjust the receipt of the pushed content. In some embodiments, the application programs 103 may enable or disable delivery of the pushed content based on the predicted network event; see also at least ¶ [0024]: in addition to predicting the network access event, the connection component 216 further determines a cost associated with receipt of the pushed content by the computing device 102 before and/or after occurrence of the predicted network access event. The cost may be defined absolutely or relatively in qualitative or quantitative terms. The cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level). The connection component 216 may also weigh the level of user activity on the computing device 102 when determining the cost to gauge whether performance will degrade or improve after the network access event; see also at least ¶ [0025]: registration component 218 notifies the application programs 103 of both the predicted network access event and the cost determined by the connection component 216. In some embodiments, the connection component 216 compares the determined cost with a predefined threshold. The determined cost is provided to the application programs 103 if the cost exceeds the predefined threshold (e.g., the change represented by the cost is significant), but withheld from the application programs 103 if the cost is less than the predefined threshold (e.g., the change represented by the cost is insignificant); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶ [0033]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the techniques for more efficiently fetching content taught by Klein with the systems for caching and displaying advertising disclosed by Macaluso, because Kline teaches at ¶ [0024] that its techniques for adjusting content delivery involve determining and using “the cost to gauge whether performance will degrade or improve after the network access event ,” and these techniques address existing problems that Kline notes at ¶ [0002] of “battery life and the user experience may degrade as a result of the unpredictable content delivery.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the techniques for more efficiently fetching content taught by Klein with the systems for caching and displaying advertising disclosed by Macaluso, because the claimed invention is merely a combination of old elements (the techniques for more efficiently fetching content taught by Klein and the systems for caching and displaying advertising disclosed by Macaluso), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claim 2: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above. Further, Macaluso, as shown, discloses the following limitations:
determining at least one upcoming offline period of the mobile device (see at least ¶¶ [0039]-[0047], which disclose opening and closing connection sockets—i.e., being online and offline—and occurs during the display of the advertisements. The offline period is one in which the socket is closed); and
serving advertisements on the user interface during the at least one upcoming offline period (see at least ¶ [0035]: even if the current advertisement has not expired, there may be instances in which it may be desirable to download a new advertisement. Accordingly, a determination may be made as to whether a new advertisement should be downloaded—i.e., whether the soft limit is triggered—(step 540). If so, a new advertisement may be requested (step 535). If not, the process 500 may wait for the next data communication request; see also at least ¶ [0032]: For example, it may be desirable for advertisements to have a specified expiration date and time and/or a specified number of times to be displayed. The advertising application may also keep track of statistics relating to the advertisement, such as the number of times displayed and frequency of display. Once the expiration date is reached or the advertisement has been displayed the specified number of times, the advertising application may negotiate with a server that stores a library of advertisements to obtain a new advertisement to replace the expired advertisement. This provides an example in which the trigger—i.e., soft limit—is a number of times the advertising had been displayed; see also at least ¶¶ [0034]-[0037] and FIG. 5; see also at least ¶ [0034]: if one or more advertisements are available in the advertisement cache, a particular advertisement may be selected from the available advertisements in accordance with any desired selection criteria. The selected advertisement is displayed or otherwise presented (step 525). That is, other advertisements in the cache—i.e., another advertisement—can be displayed instead of a previous, non-expired advertisement when going through a second pass of the loop in FIG. 5; see also at least ¶ [0023]: more than one advertisement may be stored so that a rotation of several different advertisements can be presented to a user of the mobile device; see also at least ¶¶ [0039]-[0047]).
Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
wherein the soft limit is determined by adjusting the soft limit to be higher based on determining that the battery status indicates a battery of the mobile device is below a threshold level (see at least ¶ [0024]: the cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶¶ [0033]-[0035]).
The rationales to modify/combine the teachings of Macaluso to include the teachings of Klein are presented above regarding claims 1, 11, and 16 and incorporated herein.

Claims 3, 13, and 18: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above.
Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
wherein the soft limit is determined by adjusting the soft limit to be lower based on determining that the communication technology is low power consumption communication technology (see at least ¶ [0024]: the cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶¶ [0033]-[0035]).
The rationales to modify/combine the teachings of Macaluso to include the teachings of Klein are presented above regarding claims 1, 11, and 16 and incorporated herein.

Claims 4 and 14: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above. 
Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
wherein the low power consumption communication technology is a wireless local area network technology (see at least ¶ [0024]: the cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶¶ [0033]-[0035]).
The rationales to modify/combine the teachings of Macaluso to include the teachings of Klein are presented above regarding claims 1, 11, and 16 and incorporated herein.

Claims 5 and 15: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above. 
Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
wherein the soft limit is determined by adjusting the soft limit to be higher based on determining that the communication technology is a cellular radio technology (see at least ¶ [0024]: the cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶¶ [0033]-[0035]).
The rationales to modify/combine the teachings of Macaluso to include the teachings of Klein are presented above regarding claims 1, 11, and 16 and incorporated herein.

Claim 6: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above. 
Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
wherein the soft limit is further based on a data plan associated with the communication technology (see at least ¶ [0024]: the cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶¶ [0033]-[0035]).
The rationales to modify/combine the teachings of Macaluso to include the teachings of Klein are presented above regarding claims 1, 11, and 16 and incorporated herein.

Claim 7: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above.
Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
wherein the soft limit is further based on a roaming status of the mobile device (see at least ¶ [0024]: the cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶¶ [0033]-[0035]).
The rationales to modify/combine the teachings of Macaluso to include the teachings of Klein are presented above regarding claims 1, 11, and 16 and incorporated herein.

Claim 8: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above.
Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
wherein the soft limit is further based on a historical lack of access by the mobile device (see at least ¶ [0024]: the cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶¶ [0033]-[0035]; see also at least ¶ [0020]: exemplary network access events include a loss of network access, discovery of a network access point, a change in bandwidth, and a change in network service providers. Additional examples of network access events that are predictable based on the location of the computing device 102 include the user 101 about to enter an airplane (e.g., the computing device 102 is at an airport location), tunnel (e.g., the computing device 102 is on a road that has an upcoming tunnel), or elevator (e.g., the computing device 102 is approaching a bank of elevators)).
The rationales to modify/combine the teachings of Macaluso to include the teachings of Klein are presented above regarding claims 1, 11, and 16 and incorporated herein.

Claim 9: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above.
Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
wherein the historical lack of access is based on an out of connection range (see at least ¶ [0024]: the cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶¶ [0033]-[0035]; see also at least ¶ [0020]: exemplary network access events include a loss of network access, discovery of a network access point, a change in bandwidth, and a change in network service providers. Additional examples of network access events that are predictable based on the location of the computing device 102 include the user 101 about to enter an airplane (e.g., the computing device 102 is at an airport location), tunnel (e.g., the computing device 102 is on a road that has an upcoming tunnel), or elevator (e.g., the computing device 102 is approaching a bank of elevators)).
The rationales to modify/combine the teachings of Macaluso to include the teachings of Klein are presented above regarding claims 1, 11, and 16 and incorporated herein.

Claim 10: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above. Further, Macaluso, as shown, discloses the following limitations:
mixing between presenting the advertisement data and the additional advertisement data during the period of time between the soft limit and the hard limit (see at least ¶ [0035]: even if the current advertisement has not expired, there may be instances in which it may be desirable to download a new advertisement. Accordingly, a determination may be made as to whether a new advertisement should be downloaded—i.e., whether the soft limit is triggered—(step 540). If so, a new advertisement may be requested (step 535). If not, the process 500 may wait for the next data communication request; see also at least ¶ [0032]: For example, it may be desirable for advertisements to have a specified expiration date and time and/or a specified number of times to be displayed. The advertising application may also keep track of statistics relating to the advertisement, such as the number of times displayed and frequency of display. Once the expiration date is reached or the advertisement has been displayed the specified number of times, the advertising application may negotiate with a server that stores a library of advertisements to obtain a new advertisement to replace the expired advertisement. This provides an example in which the trigger—i.e., soft limit—is a number of times the advertising had been displayed; see also at least ¶¶ [0034]-[0037] and FIG. 5; see also at least ¶ [0034]: if one or more advertisements are available in the advertisement cache, a particular advertisement may be selected from the available advertisements in accordance with any desired selection criteria. The selected advertisement is displayed or otherwise presented (step 525). That is, other advertisements in the cache—i.e., another advertisement—can be displayed instead of a previous, non-expired advertisement when going through a second pass of the loop in FIG. 5; see also at least ¶ [0023]: more than one advertisement may be stored so that a rotation of several different advertisements can be presented to a user of the mobile device), 
wherein the soft limit is further based on whether a user of the mobile device has responded to one or more advertisements, availability of an advertised product or service, a fill rate, a distribution algorithm, or a combination thereof (see at least ¶ [0082]: the server may then compute a score for each available advertisement stored in an advertisement database (step 920). The score for each advertisement may be based on the number of views that still need to be assigned and the amount of time left before expiration of the advertisement (e.g., Views_requested -Views_confirmed -Views_assigned / 3) / (expiration-Current_time). The scores are used to select an advertisement to be displayed (step 925). In one possible implementation, the score may be highest for advertisements that have the most number of views requested per unit of time remaining before expiration. Such a scoring algorithm will tend to ensure that advertisements reach their requested number of views with the requested time period; see also at least ¶¶ [0075]-[0081] and [0083]).

Claims 12 and 17: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above. Further, Macaluso, as shown, discloses the following limitations:
Macaluso does not explicitly disclose, but Klein, as shown, teaches the following limitations:
wherein the soft limit is determined by adjusting the soft limit to be higher based on determining that the battery status indicates a battery of the mobile device is below a threshold level (see at least ¶ [0024]: the cost may reflect a network cost, a performance cost (e.g., performance of the computing device 102), or other factor. For example, the connection component 216 may determine that the cost of receiving the content will increase after the network access event (e.g., entering a roaming area), or will decrease after the network access event (e.g., leaving the roaming area). Aspects of the disclosure proactively receive or retrieve content when the determined cost is low (e.g., the computing device 102 is connected to Wi-Fi) while postponing receipt of the content when the determined cost is high (e.g., the computing device 102 is roaming, or has a low battery level); see also at least ¶ [0027]: responsive to the predicted network access event and/or the predetermined cost, the application programs 103 adjust or modify delivery of the pushed content or other resource access as described in greater detail later in Klein with reference to FIG. 3 and FIG. 4; see also at least ¶¶ [0033]-[0035]).
The rationales to modify/combine the teachings of Macaluso to include the teachings of Klein are presented above regarding claims 1, 11, and 16 and incorporated herein.

Claim 21: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above. 
wherein the fill rate is a percentage of advertisements satisfied per an inventory of advertisements (see at least ¶ [0082]: the server may then compute a score for each available advertisement stored in an advertisement database (step 920). The score for each advertisement may be based on the number of views that still need to be assigned and the amount of time left before expiration of the advertisement (e.g., Views_requested -Views_confirmed -Views_assigned / 3) / (expiration-Current_time). The scores are used to select an advertisement to be displayed (step 925). In one possible implementation, the score may be highest for advertisements that have the most number of views requested per unit of time remaining before expiration. Such a scoring algorithm will tend to ensure that advertisements reach their requested number of views with the requested time period; see also at least ¶¶ [0075]-[0081] and [0083]).

Claim 22: The combination of Macaluso and Klein teaches the limitations as shown in the rejections above. 
wherein the distribution algorithm selectively distributes advertisements to a plurality of mobile devices to prevent over delivery of advertisements and to maximize click-through-rates (see at least ¶ [0082]: the server may then compute a score for each available advertisement stored in an advertisement database (step 920). The score for each advertisement may be based on the number of views that still need to be assigned and the amount of time left before expiration of the advertisement (e.g., Views_requested -Views_confirmed -Views_assigned / 3) / (expiration-Current_time). The scores are used to select an advertisement to be displayed (step 925). In one possible implementation, the score may be highest for advertisements that have the most number of views requested per unit of time remaining before expiration. Such a scoring algorithm will tend to ensure that advertisements reach their requested number of views with the requested time period; see also at least ¶¶ [0075]-[0081] and [0083]).
As noted above, the specification does not disclose or provide support for an algorithm that can “maximize click-through rates” because such an algorithm does not appear to be disclosed. Further, it is unclear as to what algorithm could prospectively guarantee the occurrence of maximizing click-through-rates when this metric depends on end-user behavior. Accordingly, the specification fails to provide an adequate disclosure of these claim features to satisfy the written description requirements of pre-AIA  35 U.S.C. § 112, first paragraph. For examination purposes, the expression “to maximize click-through-rates” will be interpreted as language specifying an intended result of the claim that is not accorded patentable weight. See M.P.E.P. § 2111.04.

Response to Arguments
Applicant’s arguments submitted with the Reply have been fully considered but are not persuasive. The revised rejections above explain why the features added to the claims are disclosed or taught by the prior art of record.
Applicant argues that “Applicant does not agree that the requisite realistic motivation has been established, the claimed invention would not result.” Reply, p. 10. Examiner disagrees for the reasons presented in the rejections under § 103 above. Further, examiner notes that the multiple rationales for combining Klein with Macaluso are presented in the rejections under § 103. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to managing advertising inventory.
Martin-Cocher et al. (U.S. Pub. No. 2009/0098914 A1) (enabling or disabling features based on a battery level threshold);
Mogul et al. (U.S. Pub. No. 2003/0126232 A1) (energy-efficient data prefetching);
Powers-Boyle et al. (U.S. Pub. No. 2006/0294258 A1) (advertising refresh rules for network applications); and
Chen et al. (“Instant Advertising in Mobile Peer-to-Peer Networks,” 2009 IEEE 25th International Conference on Data Engineering, 2009, pp. 736-747, doi: 10.1109/ICDE.2009.14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622